Exhibit Effective as of February 1, 2010 Stephen Lind 2012 La Colina Dr. Santa Ana, CA 92705 Re: Offer of Employment Dear Stephen: This letter confirms the terms and conditions upon which Autobytel Inc., a Delaware corporation (“Company”) is offering employment to you. Note that this offer of employment and your employment by the Company is contingent upon various conditions and requirements that must be completed prior to commencement of employment, which conditions and requirements are set forth below. 1.Employment. (a)Effective as of the date you commence employment with the Company (“Commencement Date”), which date is anticipated to be February 1, 2010, the Company will employ you as EVP, Corporate Development. In such capacity, you will report to the Company’s CEO or such other person as may be designated by the Company from time to time. (b)Your employment is at will and not for a specified term and may be terminated by the Company or you at any time, with or without cause or good reason and with or without prior, advance notice. This “at-will” employment status will remain in effect throughout the term of your employment by the Company and cannot be modified except by a written amendment to this offer letter that is executed by both parties (which in the case of the Company, must be executed by the
